Citation Nr: 1412762	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from June 1988 to September 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2013 the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in October 2011.  The VA examination report shows the existence of depressive symptoms approximately one time per week, with the Veteran's ability to care for herself, her animals and her granddaughter, and with goals for the future.  The examiner noted depressed mood, anxiety and sleep impairment and noted the Veteran experienced no other mental disorder symptoms.  Since that time, the Veteran's disability appears to have worsened.  At the May 2013 hearing, the Veteran specifically testified that she experiences depression nearly all the time, that she is isolated and is uncomfortable around people, and that she has periodic panic attacks and impaired memory.  She also reported that she never leaves her house, that she has become "a slob," and that she has thought about suicide a lot.  The Veteran's May 2013 hearing testimony suggests that the Veteran's depressive disorder symptoms have worsened since her October 2011 examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Thus, this claim must be remanded as a new VA examination is warranted to assess the current severity of the Veteran's service-connected depressive disorder.

The Veteran's VA treatment records from the Central Arkansas Healthcare System (HCS) are of record within both the paper and electronic claims files.  The most recent mental health treatment notes of record are dated November 22, 2010.  At the time of the October 2011 VA examination and at the May 2013 hearing, the Veteran reported ongoing treatment with VA for her depressive disorder.  It is VA's duty to assist the Veteran in obtaining VA treatment records relevant to her claim.  38 C.F.R. § 3.159(c)(2) (2013).  On remand, relevant ongoing VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's depressive disorder  from November 22, 2010, from the Central Arkansas HCS and any other VA healthcare facility from which the Veteran has received mental health treatment since that time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of her service-connected depressive disorder.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders, to include the May 2013 hearing testimony, should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


